Case 7:20-cv-00640-KMK Document 114
                                107 Filed 08/18/20
                                          08/14/20 Page 1 of 7
             Case 7:20-cv-00640-KMK Document 114
                                             107 Filed 08/18/20
                                                       08/14/20 Page 2 of 7




Defendants are to file a response to this Motion by no later than
September 1, 2020. Plaintiff may file a reply by September 15,
2020.

Counsel for Defendants is directed to mail a copy of this memo
endorsement to Plaintiff and to certify that she did so on the
docket.




                                             August 18, 2020
Case 7:20-cv-00640-KMK Document 114
                                107 Filed 08/18/20
                                          08/14/20 Page 3 of 7
Case 7:20-cv-00640-KMK Document 114
                                107 Filed 08/18/20
                                          08/14/20 Page 4 of 7
Case 7:20-cv-00640-KMK Document 114
                                107 Filed 08/18/20
                                          08/14/20 Page 5 of 7
Case 7:20-cv-00640-KMK Document 114
                                107 Filed 08/18/20
                                          08/14/20 Page 6 of 7
Case 7:20-cv-00640-KMK Document 114
                                107 Filed 08/18/20
                                          08/14/20 Page 7 of 7
